314 So. 2d 64 (1975)
Chandler CLEMENTS
v.
M. Wayne WHEELER.
SC 1079.
Supreme Court of Alabama.
June 5, 1975.
*65 Louis W. Scholl, Birmingham, for appellant.
J. H. Crow, III, Birmingham, for appellee.
JONES, Justice.
This appeal is from a judgment of the Circuit Court of Jefferson County in favor of the plaintiff-appellee, Wayne Wheeler, wherein his Bill for Sale and Division was granted.
Briefly, the facts are:
In 1968, Walter and Emma Barrett, the grantors, jointly executed a warranty deed conveying Lots 33, 34, and 35 in Block 84, Survey of Klondyke, to Chandler and Jean Clements as joint tenants with right of survivorship. In 1974, Jean Clements conveyed her one-half undivided interest in the aforementioned property to Wheeler. Chandler Clements assigns as error the order of the trial Court granting Wheeler's petition for sale and division.
The sole import of Clements' contention is that our prior decision in Nunn v. Keith, 289 Ala. 518, 268 So. 2d 792 (1972), should be overruled and Bernhard v. Bernhard, 278 Ala. 240, 177 So. 2d 565 (1965), should be reinstated as the law of Alabama. Bernhard held that as between joint tenants with a right of survivorship, neither joint tenant's interest was salable without acquiescence on the part of the other joint tenant. Nunn overruled Bernhard and held that such joint tenancy with right of survivorship was destructible as at common law.
We commend counsel for both parties for the excellence of their briefs. After a careful reexamination of Bernhard and Nunn, we reaffirm Nunn.
Affirmed.
HEFLIN, C. J., and MERRILL, MADDOX and SHORES, JJ., concur.